381 F.2d 344
Mary M. KELLY and Leo Kelly, Appellants,v.Edwin CHILLAG and Holden Hospital, Inc., a corporation, Appellees.
No. 11285.
United States Court of Appeals Fourth Circuit.
Argued June 21, 1967.Decided July 26, 1967.

Rudolph L. Di Trapano, Charleston, W. Va.  (Thomas P. Maroney, and Di Trapano & Mitchell, on brief), for appellants.
Wilson Anderson, Charleston, W. Va.  (Carl F. Stucky, Jr., and Steptoe & Johnson, Charleston, W. Va., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit judges.
PER CURIAM.


1
The plaintiff has appealed from a judgment entered in her favor in her action for malpractice against a surgeon.  Her principal complaint is the withdrawal from the jury of the question of punitive damages.


2
However censurable the physician's lack of candor after the event, it cannot convert his act of simple negligence into one of such recklessness or wilfulness as to furnish a foundation for punitive damages.


3
Otherwise, we also find the court's submission of the case to the jury fair and in conformity with the governing law of West Virginia.


4
Affirmed.